          Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 1 of 13 PageID 45
Filing # 116740843   E-Filed 11/16/2020 04:07:03 PM


                                                I N T H E CI R C UI T C O U R T O F T H E NI N T H
                                                     J U DI CI A L CI R C UI T I N A N D F O R
                                                       O R A N G E C O U N T Y, F L O RI D A

                                                                                 )
          K E VI N PI C K E RI N G,                                              ) Ci vil C as e N o.:
                                                                                 )
                     Pl ai ntiff(s),                                             )
                                                                                 )
          v.                                                                     ) C O M P L AI N T A N D D E M A N D F O R
                                                                                 ) J U R Y T RI A L
          U NI T E D AI R LI N E S, I N C., a D el a w ar e                      )
          c or p or ati o n,                                                     )
                                                                                 )
                     D ef e n d a nts.                                           )
                                                                                 )

                                                                   C O M P L AI N T

                     C O M E S N O W, Pl ai ntiff, K E VI N PI C K E RI N G ( “ Pl ai ntiff ”), h er e b y s u es t h e D ef e n d a nt,

         U NI T E D AI R LI N E S, I N C. ( “ D e f e n d a nt ” or “ U NI T E D AI R LI N E S”) , a n d all e g es as f oll o ws:

                                                                I N T R O D U C TI O N

                   1.         T his is a n a cti o n f or e m pl o y m e nt dis cri mi n ati o n i n vi ol ati o n of st at e ci vil ri g hts

         l a ws, p urs u a nt t o t h e pr o visi o ns of t h e Fl ori d a Ci vil Ri g hts A ct of 1 9 9 2, Fl a. St at. § § 7 6 0. 0 1, et

         s e q., ( “ F C R A ”) a n d t h e Fl ori d a’s Pri v at e S e ct or W histl e bl o w ers A ct, Fl a. St at. § § 4 4 8. 1 0 1, et s e q .

         DEFE N D A NT           h as f a cilit at e d b y a n d t hr o u g h its e m pl o y e es, a g e nts, m a n a g ers, a n d t h e li k e, a n

         i n h er e ntl y dis cri mi n at or y w or k pl a c e d es pit e D ef e n d a nt k n o wi n g of t h e dis p ar at e i m p a ct u p o n

         Pl ai ntiff, a n Afri c a n A m eri c a n m al e. D ef e n d a nt als o r et ali at e d a g ai nst Pl ai ntiff w h o c o m pl ai n e d

         a b o ut t his dis cri mi n ati o n.

                   2.         As a r es ult of D ef e n d a nt’s u nl a wf ul p att er ns, p oli ci es, a n d pr a cti c es, a n d t hr o u g h

         its h a bit u al a cts a n d o missi o ns, Pl ai ntiff r e c ei v e d l ess pr ot e cti o n a g ai nst h ar ass m e nt a n d

         dis cri mi n ati o n fr o m D ef e n d a nt e m pl o y e es t h a n n o n- Afri c a n A m eri c a n h et er os e x u al e m pl o y e es




                                                                             1
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 2 of 13 PageID 46




a n d w as dis c h ar g e d w h e n h e offi ci all y c o m pl ai n e d a b o ut t h e s e v er al i n ci d e n c es of h ar ass m e nt a n d

dis cri mi n ati o n.

                                                J U RI S DI CI T O N A N D V E N U E

           3.           T his C o urt h as j uris di cti o n o v er t his dis p ut e b e c a us e t his c o m pl ai nt s e e ks d a m a g es

i n e x c ess of T hirt y T h o us a n d D oll ars ( $ 3 0, 0 0 0. 0 0), e x cl usi v e of i nt er est, c osts, a n d att or n e y’s f e es.

           4.           V e n u e is pr o p er i n t his C o urt, b e c a us e all a cts c o m pl ai n e d of o c c urr e d i n Or a n g e

C o u nt y, Fl ori d a.

                                                                P A R TI E S

           5.           Pl ai ntiff is a n at ur al p ers o n a n d w as, at all ti m es r el e v a nt h er et o, e m pl o y e d b y

D ef e n d a nt U NI T E D AI R LI N E S i n Or a n g e C o u nt y, Fl ori d a.

           6.           D ef e n d a nt U NI T E D AI R LI N E S, I N C. is a D el a w ar e c or p or ati o n, wit h its pri n ci p al

pl a c e of b usi n ess l o c at e d at 2 3 3 S o ut h         W a c k er Dri v er, C hi c a g o, Illi n ois 6 0 6 0 6. D ef e n d a nt is

li c e ns e d a n d r e gist er e d t o d o b usi n ess i n t h e St at e of Fl ori d a, i n Or a n g e C o u nt y, Fl ori d a. D ef e n d a nt

w as, at all ti m es r el e v a nt t o t his cl ai m, Pl ai ntiff’s “ e m pl o y er ” as t h at t er m is d efi n e d b y t h e F C R A,

§ 7 6 0. 0 1, et s e q.

                                    A D MI NI S T R A TI V E R E M E D Y E X H U A S T E D

           7.           Pri or t o fili n g t his a cti o n, Pl ai ntiff fil e d a c h ar g e of e m pl o y m e nt dis cri mi n ati o n wit h

t h e E q u al E m pl o y m e nt O p p ort u nit y C o m missi o n ( “ E E O C ”) a n d Fl ori d a C o m missi o n o n H u m a n

R el ati o ns ( “ F C H R ”) o n or a b o ut A u g ust 1 1, 2 0 2 0, att a c h e d h er et o as E x hi bit 1 . Pl ai ntiff r e c ei v e d

a n oti c e of ri g ht t o s u e l ett er ( d at e d A u g ust 1 8, 2 0 2 0) o n or a b o ut S e pt e m b er 2, 2 0 2 0 a n d bri n gs

t his l a ws uit wit hi n ni n et y ( 9 0) d a ys fr o m r e c ei pt of s a m e. A c c or di n gl y, Pl ai ntiff is a ut h ori z e d b y

l a w t o fil e t his a cti o n a n d is fili n g s a m e wit hi n f o ur ( 4) y e ars of t h e a d v ers e a cti o ns c o m pl ai n e d of.




                                                                       2
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 3 of 13 PageID 47




                                                 G E N E R A L A L L E G A TI O N S

           8.          Pl ai ntiff, at all ti m es r el e v a nt h er et o, w as e m pl o y e d b y D ef e n d a nt as a r a m p s er vi c e

e m pl o y e e fr o m o n or a b o ut M a y 2 6, 2 0 0 7, u ntil h e w as t er mi n at e d o n or a b o ut S e pt e m b er 3, 2 0 2 0.

           9.          T hr o u g h o ut his e m pl o y m e nt wit h D ef e n d a nt, Pl ai ntiff s atisf a ct oril y p erf or m e d t o

t h e r e as o n a bl e a n d l e giti m at e n o n- dis cri mi n at or y e x p e ct ati o ns of D ef e n d a nt f or o v er t hirt e e n ( 1 3)

y e ars. A n yt hi n g t o t h e c o ntr ar y is pr et e xt u al.

           1 0.        O n or a b o ut J u n e 2 5, 2 0 1 8 a n o p e nl y bis e x u al L ati n o m al e e m pl o y e e f or D ef e n d a nt

a p pr o a c h e d Pl ai ntiff i n a d e m e a ni n g m a n n er a n d or d er e d Pl ai ntiff t o o b e y hi m. W h e n Pl ai ntiff

c o m pl ai n e d of t h e c o n d u ct, a r e pr es e nt ati v e of D ef e n d a nt t ol d Pl ai ntiff t h at it w as “ n o b usi n ess of

U nit e d ” t o g et i n v ol v e d.

           1 1.        O n or a b o ut J ul y 1 4, 2 0 1 8, Pl ai ntiff w as d e ni e d a s e at o n a U nit e d Airli n es fli g ht

fr o m St. M arti n t o N e w J ers e y i n r et ali ati o n f or his pr e vi o us c o m pl ai nt, b ut D ef e n d a nt pr o vi d e d

pr et e xt u al r e as o ns f or n ot a c c o m m o d ati n g Pl ai ntiff at t h at ti m e. T his w as f urt h er e x a c er b at e d w h e n

Pl a i ntiff w as a g ai n d e ni e d a s e at o n a m ostl y e m pt y U nit e d Airli n es fli g ht l at er t h at s a m e d a y.

           1 2.        O n or a b o ut J ul y 1 4, 2 0 1 8, Pl ai ntiff w as d e ni e d b y D ef e n d a nt t h e o p p ort u nit y t o

tr a d e his s hift a w a y a n d w as als o d e ni e d t h e us e of o n e of his v a c ati o n p ass es t o c o v er his a bs e n c e,

f or n o a p p ar e nt r e as o n. Pl ai ntiff w as l at er pr ess ur e d b y D ef e n d a nt’s e m pl o y e e, F eli ci a P er e z, a

L ati n o f e m al e, t o c a n c el a s hift e v e n t h o u g h it w as Ms. P er e z’s mist a k e.

           1 3.        As a r es ult of n ot b ei n g all o w e d t o tr a d e his s hift, t h e n e c essit y of w hi c h w as d u e

t o his b ei n g d e ni e d a s e at o n m ulti pl e fli g hts (i n cl u di n g a m ostl y e m pt y fli g ht), Pl ai ntiff w as writt e n

u p f or a n a bs e n c e a n d pl a c e d o n “t er mi n ati o n w ar ni n g. ” B y d oi n g s o, D ef e n d a nt e ntr a p p e d Pl ai ntiff

i nt o a vi ol ati o n of c o m p a n y p oli c y a n d cr e at e pr et e xt f or his b ei n g pl a c e d o n “t er mi n ati o n

w ar ni n g. ”




                                                                       3
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 4 of 13 PageID 48




           1 4.        O n or a b o ut J ul y 2 0t h, 2 0 1 8, D ef e n d a nt’ s h ostilit y t o w ar ds Pl ai ntiff p er m e at e d

t hr o u g h o ut t h e w or k pl a c e l e a di n g t o a n i n ci d e nt w h er e Pl ai ntiff w as i nt e nti o n all y a n d/ or r e c kl essl y

l o c k e d i nsi d e a pl a n e c o m p art m e nt wit h o ut a n y airfl o w or d a yli g ht. Pl ai ntiff r e m ai n e d tr a p p e d

i nsi d e t his v a c u u m-s e al e d s p a c e f or al m ost fi v e ( 5) mi n ut es wit h o ut a n y air b ef or e b ei n g r el e as e d

b y o n e of Pl ai ntiff’s c o- w or k ers. T o Pl ai ntiff’s s ur pris e, w h e n h e e m er g e d fr o m t h e airl ess c h a m b er

g as pi n g f or air, h e s a w his c oll e a g u es l a u g hi n g at hi m as t h o u g h it w er e a j o k e t o t h e m.

           1 5.        U p o n i nf or m ati o n a n d b eli ef, Pl ai ntiff all e g es t h at h e w as n ot t h e first e m pl o y e e t o

b e s u bj e ct t o t his t y p e of tr e at m e nt, a n d t h at t h er e h as b e e n at l e ast o n e ot h er e m pl o y e e t h at w as

i n v ol u nt aril y f or c e d i nt o a U nit e d Airli n es pl a n e a n d l o c k e d t h er ei n f or a p eri o d of ti m e, si mil ar t o

Pl ai ntiff. U nli k e i n Pl ai ntiff’s sit u ati o n, h o w e v er, t h e s u p er vis or i n t h e l att er i n ci d e nt w as

t er mi n at e d f or his or h er c o n d u ct.

           1 6.        Pl ai ntiff r e p ort e d all of t h e a b o v e c o n d u ct t o D ef e n d a nt’ s h u m a n r es o ur c es

d e p art m e nt o n s e v er al diff er e nt o c c asi o ns, b ut t o n o a v ail. N o n e of Pl ai ntiff’s c o m pl ai nts w er e m et

wit h a d e q u at e a n d/ or r e as o n a bl e c o nsi d er ati o n, a n d, i n s o m e sit u ati o ns, w er e us e d a g ai nst hi m l at er

o n. D ef e n d a nt e v e n cit e d his c o m pl ai nts as c a us e f or t er mi n ati o n d uri n g a n i n v esti g ati v e r e vi e w

m e eti n g o n or a b o ut A u g ust 2 0, 2 0 2 0.

           1 7.        W hil e D ef e n d a nt g e n er all y t o o k n o c o nsi d er a bl e a cti o n t o i n v esti g at e or r e m e d y t h e

c o n d u ct all e g e d i n Pl ai ntiff’s c o m pl ai nts, i n s o m e sit u ati o ns, D ef e n d a nt di d t a k e c o nsi d er a bl e

a cti o n t o pr ess ur e Pl ai ntiff i n t h e w or k pl a c e a n d c a us e dis c o mf ort f or hi m i n t h e d a ys f oll o wi n g

his c o m pl ai nts.

           1 8.        F or e x a m pl e, Pl ai ntiff w as s u bj e ct t o i n a p pr o pri at e t o u c hi n g b y o n e of his

s u p er vis ors, N or m a n I n gr a m, w h o l at er wr ot e Pl ai ntiff u p i n r et ali ati o n t o Pl ai ntiff n ot w el c o mi n g

t h e off e nsi v e t o u c hi n g a n d h ar ass m e nt.        W h e n Pl ai ntiff r e p ort e d t his i n a p pr o pri at e t o u c hi n g t o




                                                                         4
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 5 of 13 PageID 49




D ef e n d a nt’s h u m a n r es o ur c es d e p art m e nt, t h e h u m a n r es o ur c es d e p art m e nt di d n ot hi n g t o a b at e

or r e m e d y t h e sit u ati o n, a n d it t h us c o nti n u e d f or a ti m e t h er e aft er.

           1 9.       A n ot h er e x a m pl e of t his dis p ar at e tr e at m e nt o c c urr e d w h e n e v er D ef e n d a nt’ s

offi c ers, dir e ct ors, a n d/ or e m pl o y e es, S e a n C ar n es, d uri n g t h e m o nt h of M a y 2 0 2 0, w o ul d gr e et

Pl ai n tiff a n d his c o w or k ers, m a ki n g s ur e t o s ki p hi m w h e n a c k n o wl e d gi n g e a c h ot h er, s a yi n g

“ H ell o, ” or s h a ki n g h a n ds.

           2 0.       U p o n i nf or m ati o n a n d b eli ef, Pl ai ntiff b eli e v es, b as e d o n c o m m e nts of m a n y c o-

w or k ers a n d ot h er p ers o ns pri v y t o D ef e n d a nt m a n a g e m e nt, t h at D ef e n d a nt m a n a g e m e nt h as

a d mitt e d t o its att e m pts t o pr ess ur e “t his g u y ” ( Pl ai ntiff) “t o q uit. ”

           2 1.       O n or a b o ut J ul y 1 7, 2 0 2 0, Pl ai ntiff c o ul d n o l o n g er r e m ai n e m pl o y e d u n d er t h e

dis p ar at e c o n diti o ns c o n d o n e d b y D ef e n d a nt, a n d Pl ai ntiff’s a p pli c ati o n f or v ol u nt ar y s e p ar ati o n

w as a c c e pt e d b y D ef e n d a nt. H o w e v er, D ef e n d a nt l at er wit h dr e w its a c c e pt a n c e wit h o ut gi vi n g

Pl ai ntiff a n y n oti c e or g o o d c a us e f or its wit h dr a w al.

           2 2.       O n or a b o ut A u g ust 2 0, 2 0 2 0, a n i n v esti g at or y r e vi e w m e eti n g w as h el d vi a

c o nf er e n c e c all. T h e p ur p os e of t his m e eti n g “ w as t o r e vi e w . . . [ Pl ai ntiff’s] pr o p os e d t er mi n ati o n

f or vi ol ati o ns of t h e C o m p a n y’s W or ki n g T o g et h er G ui d eli n es r el at e d t o [ his] a cti o ns. ”

           2 3.       D ef e n d a nt r ef err e d t o Pl ai ntiff’s a cti o ns as t h e y r el at e d t o                   Pl ai ntiff’s o w n

c o m pl ai nts of wr o n g d oi n g a g ai nst hi m as “ e gr e gi o us a n d i n vi ol ati o n of D ef e n d a nt’s g ui d eli n es;

a n d Pl ai ntiff’s e m pl o y m e nt w as t er mi n at e d i m m e di at el y, e v e n t h o u g h it w as Pl ai ntiff w h o s o u n d e d

t h e c o m pl ai nts, a n d D ef e n d a nt    w h o r et ali at e d a n d e ntr a p p e d Pl ai ntiff i nt o pr et e xt u al vi ol ati o ns.

           2 4.       U p o n i nf or m ati o n a n d b eli ef, Pl ai ntiff all e g es t h at              D ef e n d a nt     wit h dr e w its

a c c e pt a n c e of Pl ai ntiff’s v ol u nt ar y s e p ar ati o n b e c a us e D ef e n d a nt n e e d e d t o cr e at e a r e c or d of

pr et e xt t o hi d e its dis cri mi n at or y, h ostil e, a n d a b usi v e a ni m us.




                                                                       5
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 6 of 13 PageID 50




                                                               C O U NTI –

                                   R E T A LI A TI O N I N VI O L A TI O N O F F. C. R. A.

           2 5.       Pl ai ntiff i n c or p or at es all e g ati o n s et f ort h i n P ar a gr a p hs 1 t hr o u g h 2 4, as t h o u g h

f ull y s et f ort h h er ei n.

           2 6.       Pl ai ntiff h as fil e d a ti m el y c h ar g e wit h t h e E E O C a n d F C H R a n d t h us h as e x h a ust e d

his a d mi nistr ati v e r e m e di es.

           2 7.       D uri n g his e m pl o y m e nt, Pl ai ntiff c o m pl ai n e d t o D ef e n d a nt’ s r e pr es e nt ati v es as p er

c o m p a n y p oli c y r e g ar di n g n u m er o us i nst a n c es of s e v er e a n d p er v asi v e h ar ass m e nt a n d

dis cri mi n ati o n t h at Pl ai ntiff w as s u bj e ct e d t o w hil e e m pl o y e d b y D ef e n d a nt.

           2 8.       Pl ai ntiff e n g a g e d i n pr ot e ct e d a cti viti es, i n cl u di n g us e of i nt er n al D ef e n d a nt

p oli ci es f or r ej e cti n g a n d r e m e d yi n g r a ci al dis cri mi n ati o n a n d h ostil e w or k pl a c e c o n d u ct, a n d

fili n g a c h ar g e wit h t h e E E O C c o m pl ai ni n g of s a m e. Pl ai ntiff h as a ri g ht t o b e fr e e fr o m r e pris al

a g ai nst hi m f or e n g a gi n g i n t h es e a cti viti es.

           2 9.       D ef e n d a nt, b y a n d t hr o u g h its offi c ers, a g e nts, r e pr es e nt ati v es, a n d ot h er

e m pl o y e es, as w ell as its o w n a cti o ns a n d/ or i n a cti o ns, t o o k a d v ers e a cti o n a g ai nst Pl ai ntiff w hi c h

i n cr e as e d i n d e gr e e u ntil e v e nt u all y b ei n g t er mi n at e d s h ortl y aft er Pl ai ntiff fil e d a c h ar g e of

dis cri mi n ati o n a g ai nst D ef e n d a nt.

           3 0.       D ef e n d a nt’ s c o n d u ct as all e g e d a b o v e c o nstit ut es r et ali ati o n a g ai nst Pl ai ntiff

b e c a us e h e e n g a g e d i n a cti viti es pr ot e ct e d b y F. C. R. A.

           3 1.       T h e st at e d r e as o ns f or D ef e n d a nt’s c o n d u ct w er e n ot t h e tr u e r e as o ns, b ut i nst e a d

w er e pr et e xt t o hi d e D ef e n d a nt’s r et ali at or y a ni m us.

           3 2.       D ef e n d a nt r et ali at e d a g ai nst Pl ai ntiff b e c a us e Pl ai ntiff e n g a g e d i n a cti viti es

pr ot e ct e d b y l a w, i n cl u di n g p arti ci p ati n g i n a r a ci al dis cri mi n ati o n i n v esti g ati o n.




                                                                        6
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 7 of 13 PageID 51




           3 3.       As a r es ult of D ef e n d a nt’s a d v ers e a n d r et ali at or y a cti o ns, Pl ai ntiff s uff er e d

d a m a g es as a r es ult of D ef e n d a nt’s r et ali ati o n s ust ai ni n g l ost w a g es, b e n efits, m e nt al a n d p h ysi c al

a n g uis h, a n d p ai n a n d s uff eri n g, i nt er ali a.

           3 4.       T h e a cts a n d o missi o ns of D ef e n d a nt all e g e d a b o v e c o nstit ut e r et ali ati o n a g ai nst

Pl a i ntiff b as e d o n his o p p ositi o n, r ej e cti o n, a n d dis a p pr o v al of h ar ass m e nt, dis cri mi n ati o n, a n d a

h ostil e a n d a b usi v e w or k pl a c e.

           3 5.       D ef e n d a nt h as d e pri v e d Pl ai ntiff of t h e e nj o y m e nt of all b e n efits, pri vil e g es, t er ms

a n d c o n diti o ns of his e m pl o y m e nt i n vi ol ati o n of t h e F. C. R. A.

           W H E R E F O R E, Pl ai ntiff r es p e ctf ull y r e q u ests t h e f oll o wi n g r eli ef a g ai nst D ef e n d a nt:

                      A.          A n a w ar d of d a m a g es, i n cl u di n g l ost w a g es a n d b e n efits;

                      B.          A n a w ar d of c o m p e ns at or y d a m a g es f or m e nt al a n g uis h, l oss of di g nit y a n d

                                  r e p ut ati o n, i n c o n v e ni e n c e, p ai n a n d s uff eri n g, a n d l oss of e nj o y m e nt of lif e;

                                  and

                      C.          A n a w ar d of att or n e ys’ f e es a n d c osts;

                      D.          A n a w ar d of p u niti v e d a m a g es t o b e d et er mi n e d b y a j ur y, p urs u a nt t o Fl a.

                                  St at . § 7 6 0. 1 1( 5); a n d,

                      E.          A n y ot h er r eli ef d e e m e d j ust a n d pr o p er, i n cl u di n g d e cl ar at or y r eli ef t h at

                                  his ri g hts w er e vi ol at e d b y D ef e n d a nt.

                                                               C O U N T II –

                  H O S TI L E W O R K E N VI R O N M E N T I N VI O L A TI O N O F F. C. R. A.

           3 6.       Pl ai ntiff i n c or p or at es t h e all e g ati o ns s et f ort h i n P ar a gr a p hs 1 t hr o u g h 3 5, as t h o u g h

f ull y s et f ort h h er ei n.




                                                                        7
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 8 of 13 PageID 52




           3 7.       Pl ai ntiff h as fil e d a ti m el y c h ar g e wit h t h e E E O C a n d F C H R a n d t h us h as e x h a ust e d

his a d mi nistr ati v e r e m e di es.

           3 8.       Pl ai ntiff is a m e m b er of a pr ot e ct e d cl ass b as e d o n his r a c e a n d p arti ci p ati o n i n

r a ci al h ar ass m e nt i n v esti g ati o ns w h er e b y h e h a d t h e ri g ht t o r ej e ct r a ci al dis cri mi n ati o n a n d

h ar ass m e nt i n his w or k pl a c e a n d t o p arti ci p at e i n i n v esti g ati o ns of t h e s a m e.

           3 9.       Pl ai ntiff’s e m pl o y m e nt b e n efits w er e e x pr essl y a n d i m pli e dl y c o n diti o n e d o n, a n d

li mit e d b y, his e n g a gi n g i n pr ot e ct e d a cti viti es s u c h as r ej e cti n g u nl a wf ul h ar ass m e nt a n d r a ci al

dis cri mi n ati o n at his w or k pl a c e.

           4 0.       Pl ai ntiff utili z e d t h e pr e v e nt ati v e a n d c orr e cti v e m e as ur es t h at his e m pl o y er,

D ef e n d a nt, pr o vi d e d, b ut h e w as u ns u c c essf ul i n pr e v e nti n g t h e h ar m t h at D ef e n d a nt c a us e d t o

Pl ai ntiff w hil e h e w as e m pl o y e d b y D ef e n d a nt. D ef e n d a nt f ail e d t o t a k e r e as o n a bl e a n d s uffi ci e nt

a cti o n t o pr e v e nt a n d c orr e ct t h e w or k pl a c e h ar ass m e nt f or t h e m aj orit y of Pl ai ntiff’s ti m e i n

Orl a n d o, Fl ori d a.

           4 1.       D ef e n d a nt’ s c o n d u ct w as t h er ef or e s e v er e a n d p er v asi v e e n o u g h t o alt er t h e

c o n diti o ns of Pl ai ntiff’s e m pl o y m e nt a n d cr e at e a h ostil e a n d a b us e w or k pl a c e e n vir o n m e nt.

           4 2.       As a r es ult of D ef e n d a nt’s h ostil e a n d a b usi v e w or k e n vir o n m e nt, Pl ai ntiff s uff er e d

d a m a g es as a r es ult of D ef e n d a nt’s h ostil e w or k e n vir o n m e nt, s ust ai ni n g l ost w a g es, b e n efits,

m e nt al a n d p h ysi c al a n g uis h, a n d p ai n a n d s uff eri n g, i nt er ali a.

           4 3.       D ef e n d a nt’s c o n d u ct as all e g e d a b o v e c o nstit ut es h ostil e a n d a b usi v e w or ki n g

e n vir o n m e nt i n vi ol ati o n of F. C. R. A, b y w a y of v er b al, p h ysi c al, a n d m e nt al h ar ass m e nt, as w ell

as u nl a wf ul a n d r e p etiti v e r e pris al f or Pl ai ntiff’s pr ot e ct e d a cti viti es all e g e d a b o v e.

           4 4.       T h e st at e d r e as o ns f or D ef e n d a nt’s c o n d u ct w er e n ot t h e tr u e r e as o ns, b ut i nst e a d

w er e pr et e xt t o hi d e D ef e n d a nt’s dis cri mi n at or y a ni m us.




                                                                      8
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 9 of 13 PageID 53




           W H E R E F O R E, Pl ai ntiff r es p e ctf ull y r e q u ests t h e f oll o wi n g r eli ef a g ai nst D ef e n d a nt:

                      A.          A n a w ar d of d a m a g es, i n cl u di n g l ost w a g es a n d b e n efits;

                      B.          A n a w ar d of c o m p e ns at or y d a m a g es f or m e nt al a n g uis h, l oss of di g nit y a n d

                                  r e p ut ati o n, i n c o n v e ni e n c e, p ai n a n d s uff eri n g, a n d l oss of e nj o y m e nt of lif e;

                                  and

                      C.          A n a w ar d of att or n e ys’ f e es a n d c osts;

                      D.          A n a w ar d of p u niti v e d a m a g es t o b e d et er mi n e d b y a j ur y, p urs u a nt t o Fl a.

                                  St at. § 7 6 0. 1 1( 5); a n d,

                      E.          A n y ot h er r eli ef d e e m e d j ust a n d pr o p er, i n cl u di n g d e cl ar at or y r eli ef t h at

                                  his ri g hts w er e vi ol at e d b y D ef e n d a nt.

                                                              C O U N T III –

  VI O L A TI O N O F P RI V A T E S E C T O R W HI S T L E B L O W E R A C T P U R S U A N T T O Fl a.
                                        St at. § § 4 4 8. 1 0 1, et s e q.

           4 5.       Pl ai ntiff i n c or p or at es all e g ati o n s s et f ort h i n P ar a gr a p hs 1 t hr o u g h 4 4, as t h o u g h

f ull y s et f ort h h er ei n.

           4 6.       Pl ai ntiff bri n gs t his cl ai m a g ai nst D ef e n d a nt f or vi ol ati o ns of his ri g hts p urs u a nt t o

t h e Fl ori d a Pri v at e S e ct or W histl e bl o w er A ct, § § 4 4 8. 1 0 1, Fl a. St at., et s e q.

           4 7.       Pl ai ntiff e n g a g e d i n pr ot e ct e d a cti vit y u n d er § 4 4 8. 1 0 2( 3), Fl a. St at., w h e n h e

o p p os e d c o n d u ct o n t h e p art of m ulti pl e offi c ers, a g e nts, e m pl o y e es, a n d/ or c o- w or k ers t h at h e

r e as o n a bl y b eli e v e d w as a g ai nst t h e l a w, a n d als o w h e n h e p arti ci p at e d i n dis cri mi n ati o n a n d

h ar ass m e nt i n v esti g ati o ns. Pl ai ntiff t h er e b y o bj e ct e d t o, or r ef us e d t o p arti ci p at e i n, a n y a cti vit y,

p oli c y, or pr a cti c e of his e m pl o y er, D ef e n d a nt, w hi c h w as i n vi ol ati o n of a l a w, r ul e or r e g ul ati o n.




                                                                        9
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 10 of 13 PageID 54




           4 8.        Pl ai ntiff br o u g ht t h e u nl a wf ul a cti vit y, p oli c y, or pr a cti c e t o t h e att e nti o n of a

s u p er vis or a n d/ or t h e e m pl o y er, D ef e n d a nt, i n writi n g a n d aff or d e d D ef e n d a nt a r e as o n a bl e

o p p ort u nit y t o c orr e ct t h e a cti vit y, p oli c y, or pr a cti c e.

           4 9.        Aft er Pl ai ntiff e n g a g e d i n pr ot e ct e d a cti vit y b y o p p osi n g a n d p arti ci p ati n g i n a

r a ci al dis cri mi n ati o n i n v esti g ati o n, D ef e n d a nt t er mi n at e d his e m pl o y m e nt.

           5 0.        Pl ai ntiff’s pr ot e ct e d a cti vit y a n d t h e a d v ers e e m pl o y m e nt a cti o n t a k e n a g ai nst hi m

ar e c a us all y r el at e d.

           5 1.        D ef e n d a nt t h er ef or e t o o k r et ali at or y p ers o n n el a cti o n a g ai nst a n Pl ai ntiff ( a n

e m pl o y e e) i n vi ol ati o n of Fl ori d a St at u es § 4 4 8. 0 1 et s e q.

           W H E R E F O R E, Pl ai ntiff r es p e ctf ull y r e q u ests t h at t his C o urt:

                       A. A w ar d Pl ai ntiff l ost          w a g es, b e n efits, a n d ot h er e c o n o mi c d a m a g es, as

                            a p pr o pri at e;

                       B. A w ar d Pl ai ntiff c o m p e ns at or y d a m a g es;

                       C. A w ar d Pl ai ntiff a r e as o n a bl e att or n e ys’ f e e a n d his c osts, p urs u a nt t o Fl a. St at.

                            § 4 4 8. 0 8; a n d,

                       D. A n y ot h er r eli ef d e e m e d j ust a n d pr o p er, i n cl u di n g p er mitti n g f ut ur e

                            a m e n d m e nt t o cl ai m p u niti v e d a m a g es f or t h e            D ef e n d a nt’s   willf ul a n d

                            i nt e nti o n al r et ali ati o n a g ai nst hi m.

                                                             C O U NTI V –

                      P U NI TI V E D A M A G E S U N D E R F. C. R. A., Fl a. St at. § 7 6 0. 1 1( 5)

           5 2.          Pl ai ntiff i n c or p or at es all e g ati o ns s et f ort h i n P ar a gr a p hs 1 t hr o u g h 5 1, as t h o u g h

f ull y s et f ort h h er ei n.




                                                                      10
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 11 of 13 PageID 55




          5 3.       T h e a b o v e- d es cri b e d a cti o ns of D ef e n d a nt w er e i nt e nti o n al, willf ul, a b usi v e, d o n e

wit h gr oss r e c kl ess n ess, d o n e i n b a d f ait h, d o n e wit h o ut r e as o n a bl e b asis, a n d d o n e wit h gr oss

n e gli g e n c e or r e c kl ess n ess. As s u c h, D ef e n d a nt is li a bl e t o Pl ai ntiff f or p u niti v e d a m a g es, u n d er

t h e F. C. R. A., Fl a. St at. § 7 6 0. 1 1( 5).

          5 4.       As a r es ult of D ef e n d a nt’s u nl a wf ul a cti o ns a n d/ or i n a cti o ns, Pl ai ntiff s uff er e d

d a m a g es as a r es ult of D ef e n d a nt’s willf ul a n d/ or w a nt o n a n d r e c kl ess c o n d u ct, s ust ai ni n g l ost

w a g es, b e n efits, m e nt al a n d p h ysi c al a n g uis h, a n d p ai n a n d s uff eri n g, i nt er ali a.

          5 5.

          W H E R E F O R E, Pl ai ntiff r es p e ctf ull y r e q u est t h at t his C o urt:

                     A. A w ar d Pl ai ntiff p u niti v e d a m a g es t o b e d et er mi n e d b y a j ur y, p urs u a nt t o Fl a.

                          St at. § 7 6 0. 1 1( 5).

                                                        J U R Y DE M A N D

          Pl ai ntiff K E VI N PI C K E RI N G h er e b y d e m a n ds a tri al b y j ur y p urs u a nt t o t h e Fl ori d a

R ul e of Ci vil Pr o c e d ur e 1. 4 3 0( b) o n all iss u es s o tri a bl e.



D at e d t his _ _16
                   _ d a y of N o v e m b er 2 0 2 0.

                                                                R es p e ctf ull y s u b mitt e d,

                                                                T H E C O C H R A N FI R M O R L A N D O, L L C

                                                                /s/Mi c h a el G. M a n n
                                                                Mi c h a el G. M a n n, Es q.
                                                                Fl ori d a B ar N o.: 1 0 2 0 2 4 9
                                                                1 1 8 E J eff ers o n St., St e. 3 0 6
                                                                Orl a n d o, F L 3 2 8 0 1
                                                                Offi c e: ( 4 0 7) 2 7 1- 8 5 9 0
                                                                F a x: ( 4 0 7) 7 4 3- 4 4 5 2
                                                                M M a n n @ C o c hr a n Fir m. c o m

                                                                Att or n e y f or Pl ai ntiff.



                                                                   11
Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 12 of 13 PageID 56




                              E X HI BI T 1
                        ( E E O C C h a r g e of Dis c ri mi n ati o n)




                                             12
                   Case 6:21-cv-00608-GAP-EJK Document 1-4 Filed 04/06/21 Page 13 of 13 PageID 57
    E E O C F or m 5 ( 1 1 / 0 9)

                                      C H A R G E O F DI S C RI MI N A TI O N                                                                                      C h ar g e Pr e s e nt e d T o :                     A g e n c y(i e s) C h ar g e N o( s) :
                          T hi s f o n n i s aff e ct e d b y t h e Pri v a c y A ct of 1 9 7 4 . S e e e n cl o s e d Pri v a c y A ct                                          F E P A
                                    St at e m e nt a n d ot h er i nf o n n atl o n b ef or e c o m pl eti n g t hi s f o n n.
                                                                                                                                                                        [ Kl E E O C                                          5 1 1- 2 0 2 0- 0 4 2 4 5
                                                                                      Fl ori d a C o m mi s si o n O n H u m a n R el ati o n s                                                                                                    and E E O C
                                                                                                                       St at e or l o c al A g e n c y , ifa n y

   N a m e (in di c at e Mr ., M s. , Mr s .)                                                                                                                                   H o m e P h o n e (I n cl. Ar e a C o d e)                   D at e of Birt h

    Mr. K e vi n L. Pi c k eri n g                                                                                                                                                  ( 3 2 1) 2 4 7- 2 9 0 2
    Str e et A d dr e s s                                                                                                      Cit y , St at e a n d ZI P C o d e

                                                              , Orl a n d o, F L 3 2 8 2 2

   N a m e d i s t h e E m pl o y er, L a b or Or g a ni z ati o n, E m pl o y m e nt A g e n c y , A p pr e nti c e s hi p C o m mitt e e, or St at e or L o c al G o v er n m e nt A g e n c y T h at I B eli e v e
   Di s cri m in at e d A g ai n st M e or Ot h er s . (If m or e t h a n t w o, li st u n d er P A R TI C U L A R S b el o w.)
   Na me                                                                                                                                             N o . E m pl o y e e s . M e m b er s , P h o n e N o . (I n cl u d e Ar e a C o d e)

   U NI T E D AI R LI N E S                                                                                                                                                      5 0 0 or M or e                               ( 8 0 0) 3 4 1- 0 5 4 2
   Str e e t A d dr e s s                                                                                                      Cit y , St at e a n d ZI P C o d e

   1 J eff F u q u a B o ul e v ar d,                              O rl a n d o, F L 3 2 8 2 7

  Na me                                                                                                                                                                        N o . E m pl o y e e s . M e m b er s      P h o n e N o . (I n cl u d e Ar e a C o d e )



 Str e et A d dr e s s                                                                                                        Cit y, St at e a n d ZI P C o d e




DI S C RI MI N A TI O N B A S E D O N ( C h e c k a p pr o pri at e b o x( a s).)                                                                                                            D A T E( S) DI S C RI MI N A TI O N T O O K P L A C E


  0                                                                 0
                                                                                                                                                                                                        E a rti'lSt                       L a t e st

               RA CE                           C OL O R                         SEX                             R E LI GI O N                     N A TI O N A L O RI GI N                         0 6- 0 1- 2 0 2 0                       0 8- 0 1- 2 0 2 0
                         R E T A LI A TI O N                        A GE                     DI S A BI LI T Y                             G E N E TI C I N F O R M A TI O N

                                      O T H E R ( S p e cif y)                                                                                                                                                         C O N TI N UI N G A C TI O N

 T H E P A R TI C U L A R S A R E (ff a d diti o n al p a p er i s n e e d e d , att a c h e xtr a s h e et( s)) :
    I a m a Bl a c k m al e hi r e d b y C o nti n e nt al o n o r a b o ut 2 0 0 7. T h e n o n o r a b o ut 2 0 1 2, C o nti n e nt al m e r g e
    wit h U nit e d. I w a s hi r e d a s a R a m p A g e nt. D uri n g m y t e n u r e w o r ki n g f o r R e s p o n d e nt, I' v e b e e n
    t r e at e d u nf ai rl y. O n o r a b o ut J u n e 6, 2 0 2 0, a Hi s p a ni c c o w o r k e r a s s a ult e d m e. R e s p o n d e nt
    s u s p e n d e d b ot h u s b ut aft e r t w o w e e k s, m y Hi s p a ni c c o w o r k e r w a s b r o u g ht b a c k t o w o r k b ut I
    w a s n't. T h e n d u e t o t h e C o vl d- 1 9, R e s p o n d e nt i s off erit:t g v ol u nt a r y s e p ar ati o n wit h b e n efit s t o all of
    t h e e m pl o y e e s. O n J ul y 1 5, 2 0 2 0, I a c c e pt e d t h e v ol u rit a·r y s e p ar ati o n. O n J ul y 1 7, 2 0 2 0, I h a d a
    m e eti n g wit h H u m a n R e s o u r c e s a n d I e x p r e s s m y fr u str ati o n wit h t h e s e p ar ati o n a n d R e s p o n d e nt s
    u nf ai r t r e at m e nt. T h e n o n J ul y 1 8, 2 0 2 0, R e s p o n d e nt h el d a m e eti n g wit h m e a n d t h e y c a n c ell e d m y
    v ol u nt a r y s e p a r ati o n a p pli c ati o n b e c a u s e all e g e dl y I t hr e at e n e d t h e m.

    R e s p o n d e nt' s i n v e sti g at o r cl e a rl y st at e a t ~et I r.lid n't t hr ~at e n e d a n y o n e b ut m y v ol u nt aril y s e p a r ati o n
    w a s n ot r e v o k e. R e s p o n d e nt w o nt c 1 1cce p t it .

                                                                                                                                                    N O T A R Y - W h a n n e c e s s ar y f or St at e a n d L o c al A g e n c y R e q u ir e m e nt s
     I w a nt t hi s c h ar g e fil e d wit h b ot h t h e E E O C a n d t h e St at e or l o c al A g e n c y, If a n y . I
     will a d vi s e t h e a g e n c ie s if I c h a n g e m y a d dr e s s or p h o n e n u m b er a n d I will
     c o o p er a t e f ull y wit h t h e m i n t h e pr o c e s si n g of m y c h ar g e i n a c c or d a n c e _wlt h t h eir
      pr o c e d ur e s .                                                                                                                           I s w e ar or affir m t h at I h a v e r e a d t h e a b o v e c h ar g e a n d t h at it i s tr u e t o
      I d e c lar e u n d er p e n alt y of p erj ur y t h at t h e a b o v e i s tr u e a n d c orr e ct.                                          t h e b e st of m y k n o wl e d g e , i nf or m ati o n a n d b eli ef .
                                                                                                                                                    SI G N A T U R E O F C O M P L AI N A N T




        o~o                   lr:J o-; £)
                            D at a
                                                                               ) _ _'f
                                                                               C h ar g in g P art y Si g n a t ur e
                                                                                                                             '- cl. s
                                                                                                                                                    S U B S C RI B E D A N D S W O R N T O B E F O R E M E T HI S D A T E
                                                                                                                                                    (m o nt h , d a y , y e ar )
